DETAILED CORRESPONDENCE
Application Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment to the claims filed on 12/14/2021 in response to the Non-Final Rejection mailed on 09/14/2021 is acknowledged and entered into the record.
	Applicant’s remarks filed on 12/14/2021 in response to the Non-Final Rejection mailed on 09/14/2021 have been fully considered and are deemed persuasive to overcome the objections and rejections of record.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Action.
Withdrawn Claim Rejections - 35 USC § 112(a)
	The written description rejection of claims 107-124 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of applicants’ amendment to the claims to recite specific sequences associated with the Cascade complex (i.e. comprises the polynucleotide sequence of SEQ ID NO:  23….comprises the polynucleotide sequence of SEQ ID NO:  24…) which defines the structure of the polynucleotide.
	The scope of enablement rejection of claims 107-124 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of applicants’ amendment to the claims to recite specific sequences associated with the Cascade complex (i.e. comprises the polynucleotide sequence of SEQ ID NO:  23….comprises the polynucleotide sequence of SEQ ID NO:  24…) which defines the structure of the polynucleotide.
Withdrawn Claim Rejections - 35 USC § 102
	The rejection of claims 107-110, 113, 115-119, and 121-124 under 35 U.S.C. 102(a)(1) as being anticipated by Brouns et al. (WO 2013/098244 A1, cited on IDS filed on 09/10/2019) as evidenced by Kunin et al. (WO 2010/075424 A2; cited on PTO-892 mailed 09/14/2021) and GenBank P3806.2 (GenBank, 2013; cited on PTO-892 mailed on 09/14/2021) is withdrawn in view of applicants’ amendment to the claims to recite “a Cascade complex comprising a CseI polypeptide, a Cse2 polypeptide, a Cas7 polypeptide, a Cas5 polypeptide, and a Cas6e polypeptide, wherein the polynucleotide sequence encoding the CseI polypeptide comprises the polynucleotide sequence of SEQ ID NO:  23, the polynucleotide sequence encoding the Cse2 polypeptide comprises the polynucleotide sequence of SEQ ID NO:  24, the polynucleotide sequence encoding the Cas7 polypeptide comprises the polynucleotide sequence of SEQ ID NO:  25, the polynucleotide sequence encoding the Cas5 polypeptide comprises the polynucleotide sequence of SEQ ID NO:  26, and the polynucleotide sequence encoding the Cas6e polypeptide comprises the polynucleotide sequence of SEQ ID NO:  27”.  Brouns et al. fails to teach or suggest the specific polynucleotide sequences encoding the Cascade complex that is encompassed by the claims.
Withdrawn Claim Rejections - 35 USC § 103
	The rejection of claims 111-112, 114, and 120 under 35 U.S.C. 103 as being unpatentable over Brouns et al. (WO 2013/098244 A1, cited on IDS filed on 09/10/2019) as evidenced by Kunin et al. (WO 2010/075424 A2; cited on PTO-892 mailed 09/14/2021) and GenBank P3806.2 (GenBank, 2013; cited on PTO-892 mailed on 09/14/2021) is withdrawn for the reasons set forth above regarding Brouns et al.
Examiner’s Statement for Reasons for Allowance
	The following is an examiner’s statement for reasons for allowance.  Claims 107-120 and 124 are drawn to in relevant part to a composition comprising a polynucleotide sequence encoding a a Cascade complex comprising a CseI polypeptide, a Cse2 polypeptide, a Cas7 polypeptide, a Cas5 polypeptide, and a Cas6e polypeptide, wherein the polynucleotide sequence encoding the CseI polypeptide comprises the polynucleotide sequence of SEQ ID NO:  23, the polynucleotide sequence encoding the Cse2 polypeptide comprises the polynucleotide sequence of SEQ ID NO:  24, the polynucleotide sequence encoding the Cas7 polypeptide comprises the polynucleotide sequence of SEQ ID NO:  25, the polynucleotide sequence encoding the Cas5 polypeptide comprises the polynucleotide sequence of SEQ ID NO:  26, and the polynucleotide sequence encoding the Cas6e polypeptide comprises the polynucleotide sequence of SEQ ID NO:  27.  As stated above, Brouns et al. fails to teach or suggest the specific polynucleotide sequences encoding the Cascade complex that is encompassed by the claims.
Accordingly, the compositions of claims 107-120 and 124 are allowable over the prior art of record.  In as much as claims 125-126 require the composition of claim 1, the methods of claims 125-126 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such admissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Election/Restrictions
Claims 107-120 and 124 are allowable. The restriction requirement between Groups I and II, as set forth in the Office action mailed on 04/19/2021, have been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Group I and II is withdrawn.  Claims 125-126, directed to methods of killing a eukaryotic cell requiring the composition of Group I is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Quick Path Information Disclosure Statement
For situations when the applicant needs to file an IDS after issue fee has been paid, The United States Patent and Trademark Office (USPTO) has implemented a Quick Path Information Disclosure Statement (QPIDS) program intended to reduce pendency and applicant costs.  This pilot program will permit an examiner to consider an IDS after payment of the issue fee without 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537.  The examiner can normally be reached on Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAUL J HOLLAND/Primary Examiner, Art Unit 1656